Citation Nr: 0302337	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


INTRODUCTION

The veteran had active service from November 1945 to October 
1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Huntington, West Virginia.  Jurisdiction over the veteran's 
claims file was subsequently transferred to the RO in 
Cleveland, Ohio.

By a decision of September 29, 2000, the Board denied the 
veteran's claim on appeal to reopen a claim for service 
connection for an acquired psychiatric disorder, to include a 
passive aggressive personality disorder.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which, upon a motion by 
the Secretary of Veterans Affairs, vacated the Board's 
September 29, 2000 decision and remanded the matter to the 
Board for readjudication, to include consideration of the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA).

By a decision of December 11, 2001, the Board denied the 
veteran's claims on appeal, which included the claim to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  The veteran appealed the 
Board's decision to the Court, which, upon a joint motion by 
the Secretary of Veterans Affairs and the veteran in 
September 2002, vacated the Board's December 11, 2001 
decision and remanded the matter to the Board for 
readjudication in an order issued in October 2002.  The bases 
of the joint remand as pertains to the issue on appeal were 
for the Board to treat the veteran's claim to reopen on the 
basis of new and material evidence as a reopened claim for 
service connection, and for the Board to undertake any 
additional assistance required to develop the newly reopened 
claim.  

In the veteran's attorney's Motion to Advance the Case on the 
Docket, received on January 7, 2003, the veteran effectively 
withdrew all claims on appeal except for the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  See 38 C.F.R. § 20.204 (2002) (a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision).  Consequently, the only issue 
that remains on appeal before the Board is whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The veteran's motion to advance on the docket this 
appealed issue has been granted.  




FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal to 
reopen service connection for an acquired psychiatric 
disorder has been obtained; in light of reopening of the 
claim and the grant of service connection for a chronic 
anxiety disorder, there is no reasonable possibility that 
additional assistance would further aid in substantiating 
that claim. 

2.  In an August 1966 rating decision, the RO denied 
entitlement to service connection for a psychiatric disorder 
(claimed as "blackout spells"), finding that a passive 
aggressive personality shown during active service was not a 
disability for which service connection could be granted; the 
veteran was duly notified of the decision by a letter dated 
August 8, 1966, but did not enter notice of disagreement with 
this decision within one year of such notice.  

3.  Additional evidence added to the record since August 1966 
concerning the veteran's psychiatric status which is new, by 
itself or in connection with evidence previously assembled, 
is of sufficient significance that it must be considered in 
order to fairly decide the merits of a claim for service 
connection for an acquired psychiatric disorder.

4.  The evidence for and against the veteran's claim is in 
relative equipoise on the question of whether an acquired 
psychiatric disorder of chronic anxiety disorder was incurred 
during active duty service.


CONCLUSIONS OF LAW

1.  A rating decision in August 1966, denying entitlement to 
service connection for an acquired psychiatric disorder, 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2002).  

2.  The evidence received subsequent to the RO's August 1966 
rating decision denial is new and material, and the 
requirements to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2002).  

3.  With the resolution of reasonable doubt in the veteran's 
favor, a chronic anxiety disorder was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, that is necessary to substantiate the claim.  
This also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The duty to notify provisions of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In light of the 
finding that new and material evidence has been presented, 
and the reopening and grant of the claim for service 
connection for an acquired psychiatric disorder of chronic 
anxiety disorder, the Board finds that no further evidence is 
necessary to substantiate the veteran's claim to reopen or 
for service connection for an acquired psychiatric disorder.  
See 38 U.S.C.A. § 5103(a) (West Supp. 2002).  In this 
veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim for VA compensation benefits (to have the claim for 
service connection for an acquired psychiatric disorder 
reopened based on the basis of new and material evidence or 
for service connection for a chronic anxiety disorder on the 
merits).  See 38 U.S.C.A. § 5103A(a)(1),(2) (West Supp. 
2002).  Accordingly, no further notice to the appellant or 
further assistance in acquiring additional evidence is 
required by the new statute and regulations.  

II.  Reopening of Claim for Service Connection for a 
Psychiatric Disorder

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 1991 & Supp. 2002).  If a notice of disagreement is not 
filed within one year of notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2002).    

In this case, in an August 1966 rating decision, the RO 
denied entitlement to service connection for an acquired 
psychiatric disorder, finding that a passive aggressive 
personality shown during active service was not a disability 
for which service connection could be granted.  The veteran 
was duly notified of the decision by a letter dated August 8, 
1966, but did not enter notice of disagreement with this 
decision within one year of such notice; therefore, the 
August 1966 RO rating decision became final.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  When it is determined that new and material evidence 
has been submitted, VA must reopen a previously denied claim.  
See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Regardless of the actions of the 
RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. 
§ 3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
a finally decided claim that was received on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  As the veteran 
in this case filed his claim to reopen in September 1998, 
prior to the August 29, 2001 effective date for regulatory 
change of the new and material requirement, the changes to 
the definition of new and material evidence at 38 C.F.R. 
§ 3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.  

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The veteran contends that his claim for service connection 
for an acquired psychiatric disorder should be reopened and 
allowed.  Through his attorney, he contends that the 
additional evidence presented in support of his claim, 
especially VA Mental Health Outpatient treatment records 
dated in 2002, and a December 2002 letter from Ronald Litvak, 
M.D., constitutes new medical evidence of a current 
disability of anxiety disorder, medical evidence that weighs 
against the in-service diagnosis of personality disorder or 
congenital disorder, and medical evidence of a nexus between 
the veteran's currently diagnosed anxiety disorder and his 
in-service psychiatric symptomatology (other than a psychotic 
disorder).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002). 

At the time of the prior final rating decision in August 1966, 
which denied entitlement to service connection for a 
psychiatric disorder, then termed a "nervous condition" or 
"blackout spells," the evidence included the veteran's 
service medical records and a VA medical certificate dated in 
May 1966.  The veteran's service medical records showed that, 
in December 1946 and again in March 1947, he was hospitalized 
for evaluation of ill-defined episodes of confusion and 
hallucinations.  The final diagnosis in April 1947 was passive 
dependency reaction, chronic, moderate, manifested by dizzy 
spells, headaches, nostalgia, catastrophic dreams, and 
emotional tension.  The treating physician stated an opinion 
that "these spells are on a functional basis associated with 
his underlying passive dependency personality."  At an 
examination for separation in September 1947, with regard to 
the veteran's psychiatric status, it was stated that he was 
being discharged in accordance with Army regulations.  A VA 
medical certificate in May 1966 contained a diagnosis of 
anxiety syndrome.

The evidence of record in August 1966 did not contain 
competent medical evidence relating an acquired psychiatric 
disorder to the veteran's period of active service.  The 
rating decision in August 1966 found that a passive aggressive 
personality, shown during active service, is not a disability 
for which service connection may be granted.

The additional evidence added to the record since August 1966 
consists of the report of a VA examination in January 1981, 
lay statements by two friends of the veteran and the veteran's 
sister, and private medical nexus opinion evidence.  The 
diagnosis at the VA examination in January 1981 was chronic 
anxiety state.  The veteran complained that he had had 
psychiatric symptoms since his period of active service, but 
the examiner did not relate a post-service acquired 
psychiatric disorder to his period of active service.  The 
veteran's sister wrote that the veteran had been treated by a 
private physician for a "nerve problem" from the time of his 
separation from active service until sometime in 1949.  The 
veteran's friends also wrote that the veteran was treated by a 
private physician during that period of time.  A private 
physician, Ronald Litvak, M.D., in a December 2002 letter, 
indicated that he had reviewed the files furnished him, 
including psychiatric records from 1946 through part of 2002, 
and included the opinion that the current anxiety disorder the 
veteran was treated for in "2002 is the same anxiety disorder 
not otherwise specified he had while in the army, and more 
specifically this disorder was a significant reason he was 
discharged from the army."  Dr. Litvak also opined that the 
information in the files did not justify a diagnosis of 
personality disorder or a constitutional or developmental 
abnormality, and indicated that the psychotic disorder during 
service was no longer prevalent. 

After a review of the evidence of record, the Board finds that 
the evidence associated with the claims file subsequent to the 
RO's August 1966 rating decision which is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order to 
fairly decide the merits of a claim for service connection for 
an acquired psychiatric disorder.  The additional medical 
evidence added to the record since the RO's August 1966 rating 
decision includes medical evidence with a tendency raise some 
question about the accuracy of the in-service diagnosis of 
personality disorder, and includes a medical nexus opinion 
relating the veteran's currently diagnosed anxiety disorder to 
in-service psychiatric symptomatology.  Based on receipt of 
this additional evidence, the Board finds that the evidence 
received subsequent to the RO's August 1966 rating decision 
denial is new and material, and the requirements to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder have been met to warrant reopening of the 
claim for service connection.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 

III.  Service Connection for an Acquired Psychiatric Disorder

Turning to the merits of the veteran's claim for service 
connection for an acquired psychiatric disorder, and upon 
consideration of all the evidence of record, the Board finds 
that the evidence for and against the veteran's claim is in 
relative equipoise on the question of whether an acquired 
psychiatric disorder other than a personality disorder was 
incurred during active duty service.  The evidence weighing 
against the veteran's claim includes an in-service diagnosis 
of personality disorder based on contemporaneous observation 
and examination of the veteran.  The evidence weighing in 
favor of the veteran's claim includes a current diagnosis of 
anxiety disorder; lay statements to the effect that the 
veteran experienced psychiatric symptoms since his period of 
active service, for which he was treated by a private 
physician soon after service; and Dr. Litvak's December 2002 
medical nexus opinions to the effect that the evidence in the 
file did not support the in-service diagnosis of personality 
disorder, and that the veteran's currently diagnosed anxiety 
disorder was the same as the disorder the veteran experienced 
in service.  

Upon weighing the evidence for and against the veteran's 
claim, the Board finds that the weight of the evidence on the 
question of whether the veteran's currently diagnosed anxiety 
disorder was incurred in service is in relative equipoise.  
With the 


resolution of reasonable doubt in the veteran's favor, 
therefore, the Board finds that the veteran's chronic anxiety 
disorder was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303. 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for acquired 
psychiatric disorder is reopened.

Service connection for a chronic anxiety disorder is granted.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

